                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

DAVID T. FRAZIER                                                                  PLAINTIFF
Reg. #42582-074

v.                            No: 2:20-cv-00220-LPR-PSH

BUREAU OF PRISONS, et al.                                                     DEFENDANTS

                                           ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 3). No objections have been filed and the time

to do so has expired.    After a careful and de novo review of the Proposed Findings and

Recommendation as well as the entire record, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED THAT Mr. Frazier’s Complaint (Doc. 1) is DISMISSED

without prejudice.

       IT IS SO ORDERED this 27th day of May 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT COURT
